CCA 20100599. Review granted on the following issue:
WHETHER APPELLANT SUFFERED MATERIAL PREJUDICE TO A SUBSTANTIAL RIGHT AS A RESULT OF THE GOVERNMENT’S FAILURE TO ALLEGE THE TERMINAL ELEMENT OF ARTICLE 134, UCMJ, IN THE SPECIFICATION OF CHARGE II.
The portion of the decision of the United States Army Court of Criminal Appeals as to Charge II and its specification and the sentence are reversed. United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012). The decision of that court as to the remaining charges and specifications is affirmed. The record of trial is returned to the Judge Advocate General of the Army for remand to that court for further reconsideration in light of Humphries. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]